DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission dated 3 May 2021 has been received and made of record.  Claims 1, 8, and 15 have been amended.  Claims 2, 3, 9, 10, 16, and 17 have been cancelled. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yalei Sun on 11 May 2021.

The application has been amended as follows: 
Claim 1 – (Currently Amended) 
An information push method performed at a computing device having one or more processors and memory storing a plurality of programs to be executed by the one or more processors, the method comprising: 
determining, at the computing device, first feature information of to-be-pushed information, wherein the to-be-pushed information is game information relating to a computer game, the to-be-
determining, at the computing device, second feature information of a target user associated with a terminal that is communicatively connected to the computing device according to user-behavioral data of the target user and the first feature information of to-be-pushed information includes: 
determining a weight corresponding to each eigenvalue in an eigenvector of the to-be-pushed information according to the user-behavioral data of the target user 
determining a user-preference level of the target user for each piece of to-be- pushed information according to the weight and the eigenvector of the to-be-pushed information, the user-behavioral data of the target user comprises one or more of: a game duration, a game level, a consumption amount, a winning rate, or a quantity of running times; 
determining, at the computing device, user-preference level information according to the second feature information of the target user and the first feature information of the to-be- pushed information includes: 
determining candidate information according to the user-preference level of the target user for each piece of to-be-pushed information, the candidate information being to-be-pushed information having a user-preference level meeting a specified condition; 
obtaining an average value of eigenvectors of all candidate information, to obtain specified information favored by the target user; and 
031384-5832-US2 Response to Final Office Actionobtaining a cosine similarity between the specified information and each piece of to- be-pushed information, to obtain first user-preference level information; 
ordering the to-be-pushed information according to the user-preference level information into target information; and 


Claim 8 – (Currently Amended)
A computing device, comprising: 
one or more processors; 
a storage apparatus coupled to the one or more processors; and 
one or more programs in the storage apparatus, wherein the one or more programs, when executed by the one or more processors, cause the computing device to perform a plurality of operations including: 
determining, at the computing device, first feature information of to-be-pushed information, wherein the to-be-pushed information is game information relating to a computer game, the to-be-pushed game information is obtained by constructing a game graph including using a web-crawling means and word segmentation processing; 
determining, at the computing device, second feature information of a target user associated with a terminal that is communicatively connected to the computing device according to user-behavioral data of the target user and the first feature information of to-be-pushed information includes: 
determining a weight corresponding to each eigenvalue in an eigenvector of the to-be-pushed information according to the user-behavioral data of the target user 
determining a user-preference level of the target user for each piece of to-be-pushed information according to the weight and the eigenvector of the to-be-pushed information; 
determining, at the computing device, user-preference level information according to the second feature information of the target user and the first feature information of the to-be-pushed information includes: 

obtaining an average value of eigenvectors of all candidate information, to obtain specified information favored by the target user; and 
031384-5832-US4 Response to Final Office Actionobtaining a cosine similarity between the specified information and each piece of to- be-pushed information, to obtain first user-preference level information, the user-behavioral data of the target user comprises one or more of: a game duration, a game level, a consumption amount, a winning rate, or a quantity of running times; 
ordering the to-be-pushed information according to the user-preference level information into target information; and 
pushing the target information to the target user at the terminal.

Claim 15 – (Currently Amended)
A non-transitory computer readable storage medium storing a plurality of machine readable instructions in connection with a server having one or more processors, wherein the plurality of machine readable instructions, when executed by the one or more processors, cause the server to perform a plurality of operations including: 
determining, at the computing device, first feature information of to-be-pushed information, wherein the to-be-pushed information is game information relating to a computer game, the to-be-pushed game information is obtained by constructing a game graph including using a web-crawling means and word segmentation processing; 
determining, at the computing device, second feature information of a target user associated with a terminal that is communicatively connected to the computing device according to user-
determining a weight corresponding to each eigenvalue in an eigenvector of the to-be-pushed information according to the user-behavioral data of the target user 
determining a user-preference level of the target user for each piece of to-be-pushed information according to the weight and the eigenvector of the to-be-pushed information, the user-behavioral data of the target user comprises one or more of: a game duration, a game level, a consumption amount, a winning rate, or a quantity of running times; 
determining, at the computing device, user-preference level information according to the second feature information of the target user and the first feature information of the to-be- pushed information includes: 
determining candidate information according to the user-preference level of the target user for each piece of to-be-pushed information, the candidate information being to-be-pushed information having a user-preference level meeting a specified condition; 
031384-5832-US6 Response to Final Office Actionobtaining an average value of eigenvectors of all candidate information, to obtain specified information favored by the target user; and 
obtaining a cosine similarity between the specified information and each piece of to- be-pushed information, to obtain first user-preference level information; 
ordering the to-be-pushed information according to the user-preference level information into target information; and 
pushing the target information to the target user at the terminal.

Allowable Subject Matter
Claims 1, 4-8, 11-15, and 18-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose, suggest, or teach claims 1, 8, and 15 in particular, wherein the determining user-preference level information according to the second feature information of the target user and the first feature information of the to-be-pushed information comprises determining candidate information according to the user-preference level of the target user for each piece of the to-be-pushed information, the candidate information being to-be-pushed information having a user-preference level meeting a specified condition, obtaining an average value of eigenvectors of all candidate information to obtain specified information favored by the target user, and obtaining a cosine similarity between the specified information and each piece of to-be-pushed information to obtain first user-preference level information in combination with other elements recited in the claims.
As the closest prior art, Han shows determining a universal interest space or first feature information of new content. ([0059]; [0076]) Further, Han shows determining dimensions of a multidimensional personalization vector or second feature information of a target user according to inferred characteristics of the target user and the universal interest space of the new content. ([0054]; [0057]; [0059]; [0076-0077]; [0095-0096]) A dot product of the user vector and document feature vector or user-preference level information is determined. ([0016]; [0107]) However, neither Han nor any of the other cited prior art references either alone or in combination show wherein the determining user-preference level information according to the second feature information of the target user and the first feature information of the to-be-pushed information comprises determining candidate information according to the user-preference level of the target user for each piece of the to-be-pushed information, the candidate information being to-be-pushed information having a user-preference level meeting a specified condition, obtaining an average value of eigenvectors of all 
Therefore, the features listed in combination with the other claimed features are patentable over the prior art of record.
Further, Applicant’s arguments, see Response to Final Action (Page 10), filed 3 May 2021, with respect to the U.S.C. 101 rejection have been fully considered and are persuasive.  The U.S.C. 101 rejection of claims 1, 4-8, 11-15, and 18-20 have been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451